Citation Nr: 1622294	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1967 to July 1969. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.  

The Veteran checked Box 9B on the August 2012 VA Form 9 unambiguously indicating that he had read the July 2012 statement of the case (SOC) and was only appealing the claim regarding his diabetes mellitus, type II.  He did not check the box indicating he wanted to appeal all of the issues listed on the SOC and VA has taken no further action with regard to hypertension, stroke, or osteoarthritis which might indicate waiver of the perfection requirement.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Evans v. Shinseki, 25 Vet. App. 7 (2011).

The Veteran requested a video conference hearing before the Board and was scheduled for August 2015.  The Veteran's request to withdraw his was received on August 18, 2015.

Additional evidence, to include VA treatment records and Social Security Administration (SSA) records were associated with the record after the case was certified to the Board in  April 2015.  Since these records contain duplicate findings of a current disability are not relevant to the claim on appeal, specifically with regard to the existence of an in-service occurrence, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.





FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, type II, which is listed among the diseases associated with presumptive service connection due to exposure to certain herbicide agents under applicable regulations.

2.  The Veteran served aboard the USS Epperson, and is presumed to have herbicide exposure during his service thereon.

CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for diabetes mellitus, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are rendered moot.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as diabetes mellitus, type II, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, a specified list of diseases, to include diabetes mellitus, shall be service connected if manifests to a compensable at any time after service.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999); see also M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 7 (August 7, 2015) (developing claims based on service aboard ships offshore of the Republic of Vietnam or on inland waterways).

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of diabetes mellitus, type II, as noted during the appeal period in a September 2008 private treatment record.

Throughout the course of the appeal, the Veteran contends that service connection is warranted for diabetes mellitus, type II, because he was exposed to herbicide agents during his military service.  Specifically, the Veteran alleges exposure to Agent Orange while serving aboard the USS Epperson in the official waters of Vietnam and on a River Patrol Boat therefrom.  He also requests VA to consider that droplets/mists from the sprayed herbicides including AO were blown by air/wind which reached even as far as the territorial environment/jurisdiction of Vietnam including bodies of its official waters; in which case USS Epperson was on "official waters of Vietnam" and the spread of rainwater from previously sprayed grounds into streams, rivers, and eventually bigger bodies of water.  Such contentions are noted in July 2008, September 2008, and June 2012 VA Form 21-4138, September 2008 statement, and August 2012 VA Form 9.

Review of the Veteran's service personnel records document he served aboard the USS Epperson from May 1967 to April 1969.  The Joint Services Records Research Center's current list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents documents that deck logs for the USS Epperson show it operated on Qui Nhon Bay during November 1965, docked to Da Nang Pier in October 1970, and while anchored off Phan Thiet in November 1969 crewmembers went ashore.  The Veteran did not serve aboard the USS Epperson during these stated operations near Vietnam.  Service personnel records show that  he completed his period of active duty service after 1965 and prior to November 1969.

However, pursuant to a November 2006 request to furnish the dates of the Veteran's service in Vietnam, a July 2008 Personal Information Exchange System (PIES) response revealed the inability to determine whether or not the Veteran had in-country service in Vietnam, affirmed the Veteran served aboard the USS Epperson, and that this ship was in the official waters of Vietnam on multiple dates in 1968, while the Veteran was aboard the USS Epperson, including almost a month from mid-March to mid-April 1968.  Accordingly, given his credible statements of having gone on a River Patrol Boat to the inland waters of Vietnam from the USS Epperson, the Board finds that the Veteran has established presumptive exposure to  herbicides in service.  

Given that exposure to herbicides is now presumed, entitlement to service connection for diabetes mellitus is also presumed based on this exposure. See 38 C.F.R. §§ 3.303, 3.309(e). Accordingly, entitlement to service connection for diabetes mellitus on a presumptive basis based on herbicide exposure is warranted.  








ORDER

Service connection for diabetes mellitus, type II, as due to herbicide exposure, is granted.





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


